Citation Nr: 1617796	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  10-06 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for left lower extremity radiculopathy.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to October 21, 2013.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from June 1990 to September 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in December 2007 and January 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In June 2010, the Veteran testified before a Decision Review Officer (DRO) at the RO.  He also testified before the undersigned Veterans Law Judge at a November 2014 hearing.  Hearing transcripts have been associated with the record.

In January 2015, the Board remanded the instant claims.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the instant claims and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The Board notes that, in an April 2015 rating decision, the AOJ granted a TDIU, effective October 21, 2013.  However, the Veteran's claim for a TDIU has been pending since December 2008.  Therefore, as the Board has jurisdiction over such issue for the appellate period prior to October 21, 2013, it has been listed on the first page of this decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.
FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's left leg radiculopathy manifested as subjective complaints of burning and pain, intermittent loss of reflexes and intermittent sensory disturbances without muscle atrophy.

2.  Resolving all doubt in the Veteran's favor, he was unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities prior to October 21, 2013.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a rating in excess of 20 percent for left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.120, 4.123, 4.124a, Diagnostic Code 8620 (2015).

2.  Prior to October 21, 2013, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).   Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

With respect to the increased rating claim on appeal, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

Furthermore, as the Board's decision to grant the Veteran's claim for a TDIU as of the date he filed his claim is completely favorable, no further action is required to comply with the VCAA and implementing regulations.

With regard to the claim for an increased rating for left lower extremity radiculopathy, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated in December 2007, sent prior to the rating decision issued later that month, advised the Veteran of the evidence and information necessary to substantiate his claim for an increased rating as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, this letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA and private treatment records, Social Security Administration (SSA) records, and VA examination reports have been obtained and considered.  A May 2014 response indicates that the Veteran did not have Vocational Rehabilitation records. The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran has been afforded several VA examinations in conjunction with the claim decided herein.  Such VA examinations include those conducted in March 2008, December 2009, October 2013, and March 2015 to determine the severity of his left lower extremity radiculopathy.  Neither the Veteran nor his representative have alleged that these VA examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected left lower extremity radiculopathy as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his left lower extremity radiculopathy have worsened in severity since the last VA examinations.  Rather, with respect to such claims, they argue that the evidence reveals that these disabilities have been more severe than the currently assigned ratings for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for increased rating and no further examination is necessary.

As noted in the Introduction, the Board previously remanded this matter in January 2015 for further development.  In this regard, the Board directed the AOJ obtain the Veteran's updated VA treatment records and schedule the Veteran for a VA examination to determine the current severity of his left lower extremity radiculopathy.  Updated VA records have been associated with the record and such an examination was conducted in April 2015.  Thus, the Board finds that the AOJ has substantially complied with the January 2015 remand directives such that no further action is necessary in this regard.  See D'Aries, supra.

Additionally, in June 2010, the Veteran was provided an opportunity to set forth his contentions during a hearing before a Decision Review Officer.  He also set forth his contentions during a hearing before the undersigned Veterans Law Judge at a hearing in November 2014.  In Bryant v. Shinseki, the Court held that 38 C.F.R.      § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 48 (2010). 

Here, during the June 2010 hearing, the presiding Decision Review Officer noted the issues on appeal.  Also, information was solicited regarding the Veteran's current symptoms as well as the impact of such on his daily life and employment.  In this regards, he testified that he was unable to drive because he needed to lay back and that he was unable to sit or stand for more than 20 minutes.  Similarly, in the November 2014 hearing, the undersigned Veterans Law Judge noted the issues on appeal.  Information was solicited regarding the Veteran's history, current symptoms and treatment related to his left lower extremity radiculopathy as well as the impact such has on his daily life and employment.  The Veteran testified that he only had relief from his back and leg symptoms by lying down.

Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, additional development was undertaken subsequent to the hearings in order to ensure that all necessary evidence was of record, which included obtaining updated VA treatment records and an examination to determine the current nature and severity of the Veteran's left lower extremity radiculopathy.  As such, the Board finds that, consistent with Bryant, the Decision Review Officer and undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis, supra at  430 (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.  

II. Increased Rating Claim

A.  Pertinent Statutes and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.   See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

The Veteran's left lower extremity radiculopathy is rated under the diagnostic code for neuritis of the sciatic nerve.  A 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis; and a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy.  A maximum 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. 
§ 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis-characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating-is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.   It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.   All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 


B.  Left Lower Extremity Radiculopathy

The Veteran generally contends that a higher rating is warranted for his left lower extremity radiculopathy.  During a June 2010 hearing, the Veteran testified that he experienced constant pain and weakness in his legs.  He also testified during his November 2014 hearing that he experienced numbness in the back of his leg and that he used a cane to walk due to foot weakness and tingling.

A March 2008 VA neurological examination report reflects the Veteran's complaints of numbness from the left knee down as well as burning down the back of his left leg.  Sensory examination found position sense to be normal and light touch, pin prick and vibratory sense to be reduced below the left knee in the left leg.  The examiner indicated that these results did not fit a classic dermatomal or peripheral terminal nerve pattern.  Reflexes were found to be normal (2+) except for 1+ in the left Achilles.

Physical examination revealed muscle strength to be "4/5" in the extensor hallicus longus and intact in the bilateral iliopsoas, hip ad- and abductors, hamstrings, quads, ankle dorsiflexors, plantarflexors and toes flexors and extensors.  Muscle tone and muscle bulk were found to be normal.

A June 2008 VA treatment note reflects the Veteran's complaints of numbness from the knee down on the left.  Sensation testing found light touch to be impaired in the left lower extremity.  Motor strength testing was found to be "5/5" in hip flexion, hip extension, knee extension, ankle dorsiflexion, ankle plantar flexion and great toe extension.  Muscle tone was found to be normal and there was no muscle atrophy.  Deep tendon reflexes were found to be absent to left knee and ankle jerk.

A December 2009 VA examination report reflects the Veteran's complaints of numbness in the left leg and foot.  Physical examination revealed deep tendon reflexes to be 2+ for left knee jerk and ankle jerk.

A July 2010 VA treatment note reflects the Veteran's complaints of numbness in the left lower leg.  Muscle strength testing was found to be "4/5" in left knee flexion, dorsiflexion and plantar flexion and "4+/5" in knee extension.

A March 2011 private evaluation reflects the Veteran's complaints of left leg pain, tingling and numbness.  Physical examination revealed deep tendon reflexes to be absent for left ankle jerk.  There was no evidence of muscle atrophy in the extremities.  Muscle strength testing was found to be "3/5" in the left leg.  There was hypoesthesia on the lateral aspect of the left leg.

An October 2013 Disability Benefits Questionnaire (DBQ) report reflects the Veteran's complaints of a tingling sensation from the left knee to the foot.  He also reported mild constant pain and mild paresthesias and/or dysesthesias without intermittent pain and numbness.  The examiner found that there was mild sciatic nerve involvement.  Muscle strength testing conducted during physical examination found hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion and great toe extension to be "5/5" on the left.  There was no muscle atrophy found.  Deep tendon reflexes were found to be 1+ in the left knee and left ankle.  Sensation examination was found to be normal in the upper anterior thigh, thigh/knee, lower leg/ankle and foot toes in the left lower extremity.

A March 2015 VA peripheral nerves DBQ report reflects the Veteran's complaints of constant numbness/tingling from the left knee down and intermittent burning in the left buttock.  He also reported mild intermittent pain, moderate paresthesias and/or dysesthesias and moderate numbness in the left lower extremity.  On physical examination, muscle strength testing was found to be "4/5" for knee extension, ankle plantar flexion and ankle dorsiflexion in the left extremity.  There was no muscle atrophy.  Left knee and ankle reflexes were found to be absent.  Sensation testing in the left thigh/knee was found to be normal while such testing in the lower leg/ankle and foot/toes were found to be decreased.  Tropic changes, namely a loss of hair and shiny skin, were noted in the lower legs.  The examiner found that there was moderate incomplete paralysis in the Veteran's sciatic nerve on the left.

After considering the foregoing evidence, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent for his service-connected left lower extremity radiculopathy.  The evidence of record documented pain and intermittent sensory deficits in his left lower extremity.  Sensation examination conducted in October 2013 was found to be normal while it was found to be normal in the left thigh/knee and decreased in lower leg/ankle and foot/toes in a March 2015 examination and impaired in June 2008.  Position sense was found to be normal while light touch, pin prick and vibratory was found to be reduced in a March 2008 VA examination.  Sensation was found to be "impacted" in June 2008 but no further details were provided.  While deep tendon reflexes in the left knee and ankle were found to be absent in June 2008, March 2011 and March 2015, they were found to be 2+ in December 2009 and 1+ in October 2013.  Muscle atrophy was not found on objective examination or alleged by the Veteran.  While the March 2015 examiner characterized the Veteran's sciatic nerve impairment as moderate, the Board notes that the use of such terminology is not dispositive of an issue, especially when, as here, the majority of the objective evidence indicates the Veteran's symptomatology does not more closely approximate the higher rating under the appropriate diagnostic code. 

The Board has considered whether the Veteran is entitled to a higher or separate rating under any other applicable Diagnostic Code referable to nerves.  In this regard, at the March 2015 VA examination, the examiner found that the Veteran's nerve impairment encompasses the sciatic nerve only.  In addition, the records show that no nerves other than the sciatic nerve was affected by the Veteran's radiculopathy.  Specifically, the examination reports failed to show that the external popliteal nerve, musculocutaneous nerve, anterior tibial nerve, internal popliteal nerve, internal saphenous nerve, obturator nerve, external cutaneous nerve of the thigh, and ilio-inguinal nerve were impacted by the Veteran's service-connected condition.  Therefore, a higher or separate rating under any other Diagnostic Code pertaining to the impairment of nerves is not warranted.  Likewise, as there are no other symptoms outside of the previously discussed neurological impairments, the Board finds that no other Diagnostic Codes are potentially applicable.


C.  Other Considerations

The Board has considered whether staged ratings under Hart, supra, is appropriate for the Veteran's service-connected left lower extremity radiculopathy; however, the Board finds that his symptomatology has been stable throughout the appeal period. Therefore, assigning staged rating for such disability is not warranted.

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his left lower extremity radiculopathy.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left lower extremity radiculopathy with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  The rating criteria under Diagnostic Code 8520 contemplate the Veteran's symptoms, to include lower extremity pain and numbness, as well as sensory deficits and intermittently absent reflexes.  There are no additional symptoms of his left lower extremity radiculopathy that is not addressed by the rating schedule.  To that end, nothing in the record indicates the Veteran has experienced moderately severe or severe incomplete paralysis and/or complete paralysis during the pertinent appeal period.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture for each disability.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted   Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disability experienced.    However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

For the foregoing reasons, the Board finds that no higher or separate rating is warranted for the claim of entitlement to an increased rating for left leg radiculopathy.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against a higher or separate rating, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  TDIU

The Veteran contends that his various service-connected disabilities, to specifically include his lumbar spine degenerative disc disease and \\lower extremity radiculopathy, prevent him from maintaining his past employment and that such disabilities also prevent him from obtaining and maintaining employment.

A total disability evaluation may be assigned when the schedular evaluation is less than 100 percent where a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

If a claimant does not meet the aforementioned criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, the rating boards are required to submit to the Director, Compensation Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.

In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

As noted in the Introduction, the AOJ awarded the Veteran a TDIU in an April 2015 rating decision, effective October 21, 2013.  The AOJ selected this effective date as it was the date for which service connection for right lower extremity radiculopathy was granted.  However, the Veteran filed his claim for a TDIU in December 2008.
For the entire appeal period, the Veteran is service-connected for lumbar spine degenerative disc disease, which is rated as 40 percent disabling; depression associated with lumbar spine degenerative disc disease, rated as 30 percent disabling; left lower extremity radiculopathy, rated as 20 percent disabling; facial scars on the left mandible and left eyebrow, rated as 10 percent disabling; left wrist ganglion cyst, rated as noncompensably disabling and a lumbar spine surgical scar, rated as noncompensably disabling.  The Board notes that the Veteran had a temporary total rating following lumbar spine surgery from February 3, 2009 until April 30, 2009.

The Veteran's current combined rating for compensation purposes is 70 percent prior to October 21, 2013.  38 C.F.R. § 4.25.  Thus, he meets the threshold criteria for a TDIU under 38 C.F.R. § 4.16(a).  As such, the remaining inquiry is whether he is unable to secure or follow substantially gainful occupation due solely to his service-connected disabilities. 

In a December 2008 Application for Increased Compensation Based on Unemployability (VA Form 21-8940), the Veteran indicated that he had worked as an operations manager for three years and as an installer for approximately one year.  He wrote that he had four years of high school education and that he unable to stand or sit for more than 20 minutes, that he was unable to drive due to pain and discomfort and that he laid flat on his back for most of the day.

In a March 2009 Request for Employment Information in Connection with Claim for Disability Benefits (VA Form 21-4192), the Veteran's former employer indicated that he had been terminated for poor performance in November 2007.  The Veteran's position was identified as janitorial supervisor.

In an undated SSA Disability Report, the Veteran wrote a facility manager, an automated teller machine (ATM) installer, a project manager for a commercial moving company and a regional manager for a commercial cleaning company.

In a June 2010 DRO hearing, the Veteran testified that he was unable to bend over because he had no flexibility in his back and constant pain.  During a November 2014 hearing, the Veteran testified that the side effects of his pain medication made him sleepy and that he spent 95 percent of his time lying on his back due to pain.

A March 2008 VA examiner noted that the Veteran's lumbar spine symptoms had an effect on his usual daily activities as he has been unable to do activities since his back surgery was performed.

A June 2008 VA spine examiner found that the Veteran was unable to perform in his usual occupation as his mobility was limited due to significant pain.  The examiner also noted that the Veteran was unable to perform many recreational activities as well as driving due to pain.

A December 2009 VA examination report indicates that the Veteran had previously worked as an operations manager for a commercial cleaning company and that he was physically unable to work due to the low back condition and a leg condition.  The examiner determined that the Veteran's bilateral lower extremity radiculopathy had a moderate effect on his ability to engage in physical employment and that his lumbar spine degenerative joint disease had a severe effect on his ability to engage in physical employment.  The examiner also determined that these disabilities had no effect on the Veteran's ability to engage in sedentary employment.

A March 2015 VA examiner opined that the Veteran's employability would be greatly affected by the combination of his radiculopathy symptoms and his low back pain symptoms.  The examiner opined that the Veteran could not do any physical labor job that would require prolonged standing, sitting, stooping or lifting and that it would be extremely difficult if not impossible to perform a sedentary job due to the pain in his back and the need to lie down for relief.  The examiner also noted that the pain level and the medication the Veteran was taking for pain would affect his cognitive abilities in doing any type of work.

Based on the foregoing, the Board finds that the evidence is in relative equipoise as to whether the Veteran's service-connected disabilities render him unemployable.  In this regard, the evidence suggests that the Veteran's facial scars on the left mandible and left eyebrow, left wrist ganglion cyst and a lumbar spine surgical scar do not impact his ability to work.  However, the opinions of the VA examiners suggest that the Veteran is unable to perform physical labor due to his service-connected lumbar degenerative disc disease and lower extremity radiculopathy.  There are no contrary opinions of record.  

Further, the Board notes that although the December 2009 VA examiner suggested that the Veteran's service-connected disabilities would not impact his ability to perform sedentary work, the Board notes that the Veteran has no work history which includes such sedentary work.  The Veteran reported that he had worked as an installer, a facility manager, a project manager and a regional manager in a SSA Disability Report.  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66, 70 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).   Moreover, the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

Therefore, based on the foregoing evidence and in resolving all doubt in favor of the Veteran, the Board finds that his service-connected disabilities in combination render him unable to secure and follow a substantially gainful occupation consistent with his educational background and employment history, prior to October 21, 2013.  Therefore, entitlement to a TDIU prior to October 21, 2013 is granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.










(CONTINUED ON NEXT PAGE)
ORDER

A rating in excess of 20 percent for left lower extremity radiculopathy is denied.

A TDIU is granted prior to October 21, 2013, subject to the laws and regulations governing payment of monetary benefits.


____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


